DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15-25, 27-28, 30-31, 36-38, 40, 42-43, 45-64, 66-69, 71-73, 75-82, and 84-92 have been cancelled.  Claims 93-115 have been newly introduced.
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.
Election/Restrictions
Applicant’s elected without traverse the invention of Group I and the antibody species where the antibody comprises an antigen-binding region which binds to human PD-L1, wherein the antibody inhibits the binding of human PD-L1 to human PD-1 and competes for binding to human PD-L1 with an antibody comprising the VH region sequence set forth in SEQ ID NO:18 and the VL region sequence set forth in SEQ ID NO: 22 [547], but does not compete for binding to human PD-L1 with an antibody comprising the VH region sequence set forth in SEQ ID NO: 8 and the VL region sequence set forth in SEQ ID NO:15 [511] in the reply filed on 10/12/2021.
These characteristics were recited in claim 1.  Claims 1-13 have now been cancelled.  This election is considered to be a constructive election of the antibody of claim 14, part (iii), and the antibody of claim 26, part (iii).  The antibodies of claim 14, parts (i)-(ii) and (iv)-ix), and claim 26, parts (i)-(ii) and (iv)-ix),  are not under consideration.  The antibodies of parts (ii), (vi), (vii), and (ix) do not compete with the antibody recited in claim 1 having SEQ ID NOS: 18 and 22.  Parts (i), (iv), and (v) are do compete with the antibody recited in claim 1 having SEQ ID NOS: 8 and 15.  See at least Example 9 and the table in Figure 6.  The specification does not appear to determine whether the antibody of part (viii) meets the limitations of claim 1.
Claim 34, part (iii), corresponds to the elected invention.  Parts (i)-(ii) are not under consideration.
Claim 41, part (iii), corresponds to the elected invention.  Parts (i)-(ii) are not under consideration.
Claim 44, part (iii), corresponds to the elected invention.  Parts (i)-(ii) are not under consideration.

Claim Objections
Claim 98 is objected to because of the following informalities: The claim contains a period (“.”) in the middle of the claim (see the end of line 4).
 Appropriate correction is required.

Improper Markush Grouping
Claims 14, 26, 34-35, 41, and 44 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush groupings of alternatives in the claims are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
Each antibody in claim 14, parts (i)-(ix), differ structurally.  They do not have a common set of CDRs.  
Each antibody in claim 26, parts (i)-(ix), differ structurally.  They do not have common VL and VH.
Each antibody in claim 33, parts (a)-(h), differ structurally.  They do not have a common set of CDRs.  
Each antibody in claim 34, parts (i)-(iii), differ structurally.  They do not have a common set of CDRs.  
Each antibody in claim 35, parts (a)-(h), differ structurally.  They do not have common VL and VH.
Each antibody in claim 41, parts (i)-(iii), differ structurally.  They do not have a common set of CDRs.  
Each antibody in claim 44, parts (i)-(iii), differ structurally.  They do not have common VL and VH.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Binding to an antigen is a function of the six CDRs for a monospecific antibody (three from the heavy chain and three from the light chain) and twelve CDRs for a bispecific antibody (three from the heavy chain for antigen and three from the light chain for each antigen).  This is the structural similarity that must be present from which the common use flows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 26, 29, 39, 41, 44, 65, 70, 74, 83, and 99-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,968,280. Although the claims at issue are not identical, they are not patentably distinct from each other because the PD-1 antibody in the issued claims having a VH of SEQ ID NO: 17 and a VL of SEQ ID NO: 21 corresponds to a PD-1 antibody meeting the functional limitations of instant claim 1 and the structural limitations of instant claim 14, part (iii); instant claim 26, part (iii); and instant claim 41, part (iii).  The multispecific antibodies of the issued claims meet the limitations of instant claim 29, part (c); instant claim 39, part (iii); instant claim 44, part (iii).  Issued SEQ ID NO: 17 corresponds to instant SEQ ID NO: 18 and issued SEQ ID NO: 21 corresponds to instant SEQ ID NO: 22.  The CDRs for issued SEQ ID NO: 17 are SEQ ID NOS: 18, 19, and 20.  The CDRs for issued SEQ ID NO: 21 are SEQ ID NO: 22, DDN, and SEQ ID NO: 23.  These sequences correspond to the CDR sequences SEQ ID NOS: 19, 20, and 21 for instant SEQ ID NO: 18 and the CDR sequences SEQ ID NO: 23, DDN, and SEQ ID NOS: 24 for instant SEQ ID NO: 22.  The issued claims recite the Fc substitutions recited in the instant claims.  With respect to instant claims 83, 104, 110, and 115, it would have been obvious to add a pharmaceutically acceptable carrier to the antibodies of the issued claims.  This would have been routine and conventional at the time of the effective filing date.
	Applicant has acknowledged this rejection but has provided no argument nor filed a properly executed terminal disclaimer. 

Claims 14, 26, 29, 39, 41, 44, 65, 70, 74, 83, and 99-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12, 15, 34-35, 54-55, 61, 63, and 89-98 of copending Application No. 17/172,694.  Although the claims at issue are not identical, they are not patentably distinct from each other because the PD-1 antibody in the co-pending claims having a VH of SEQ ID NO: 17 and a VL of SEQ ID NO: 21 corresponds to a PD-1 antibody meeting the functional limitations of instant claim 1 and the structural limitations of instant claim 14, part (iii); instant claim 26, part (iii); and instant claim 41, part (iii).  The multispecific antibodies of the co-pending claims meet the limitations of instant claim 29, part (c); instant claim 39, part (iii); instant claim 44, part (iii).  Issued SEQ ID NO: 17 corresponds to instant SEQ ID NO: 18 and issued SEQ ID NO: 21 corresponds to instant SEQ ID NO: 22.  The CDRs for co-pending SEQ ID NO: 17 are SEQ ID NOS: 18, 19, and 20.  The CDRs for co-pending SEQ ID NO: 21 are SEQ ID NO: 22, DDN, and SEQ ID NO: 23.  These sequences correspond to the CDR sequences SEQ ID NOS: 19, 20, and 21 for instant SEQ ID NO: 18 and the CDR sequences SEQ ID NO: 23, DDN, and SEQ ID NOS: 24 for instant SEQ ID NO: 22.  The co-pending claims recite the Fc substitutions recited in the instant claims.  With respect to instant claims 83, 104, 110, and 115, it would have been obvious to add a pharmaceutically acceptable carrier to the antibodies of the co-pending claims.  This would have been routine and conventional at the time of the effective filing date.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
These claims have been allowed but have not yet issued.
	Applicant has acknowledged this rejection but has provided no argument nor filed a properly executed terminal disclaimer. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 93-98 and 105-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 105 is directed to an antibody comprising an antigen-binding region which binds to human PD-L1, wherein said antigen-binding region which binds to human PD-L1 comprises a heavy chain variable (VH) region and a light chain variable (VL) region, wherein the VH region comprises an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 18, and wherein the VL region comprises an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 22.
The “at least 90% identical” limitations permits variability in the CDRs of SEQ ID NOS: 18 and 22.  The CDRs provide the human PD-L1 binding activity for the antibody.  The specification does not disclose those mutations that can be made in the VH and VL regions while retaining the binding activity.  This genus of antibodies is not adequately described.  There is no structure/function correlation for this genus of antibodies nor an adequate number of representative embodiments commensurate in scope with the claims.

Claim 93-98 have been newly added.
Claim 93 is directed to the antibody of claim 14, wherein said antibody is capable of inducing dose-dependent lysis of epithelial cells of an adenocarcinoma through antibody-dependent cell-mediated cytotoxicity (ADCC).
Claim 93 is directed to the antibody according to claim 93, wherein said antibody is capable of reducing the number of cells in a culture of said epithelial cells by at least 5% as a result of cell lysis.
Claim 95 is directed to the antibody of claim 93, wherein ADCC is determined in vitro in a 51Cr release assay.
Claim 96 is directed to the antibody of claim 93, wherein ADCC is determined in vitro, by incubating said epithelial cells with a composition comprising the antibody and effector cells for 4 hours at 37°C, 5% C02, the amount of antibody in said composition being within the range of 0.1-1 ug/mL and the ratio of effector cells to epithelial cells being 100 : 1.
Claim 97 is directed to the  antibody of claim 93, wherein said lysis of epithelial cells is determined in vitro in a luciferase reporter assay as a surrogate for ADCC.
Claim 98 is directed to the antibody of claim 97, wherein ADCC is determined in vitro, by i) contacting a culture of said epithelial cells with a composition comprising the antibody and Jurkat human T-cells stably expressing FcyRIIa (CD16) and firefly luciferase (effector cells), at an effector cell:epithelial cell ratio of 1:1.
ii) adjusting the culture of the epithelial cells and effector cells to room temperature for 15 minutes, 
iii) incubating the culture of the epithelial cells and effector cells with a luciferase
substrate, and
iv) determining luciferase production in said cell culture;
the amount of antibody in said composition being within the range of 0.5-250 ng/mL and
the ratio of effector cells to epithelial cells being 1:1.

Applicant’s response did not point to particular basis in the specification for new claims 93-98 and none is apparent.  Some of the limitations in claims 93-98 are disclosed in Figures 13 and 14 and Example 14.  However, this disclosure is limited to the particular antibodies discussed in these figures and the example.  These limitations are not disclosed with respect to the genus of antibodies of claim 14.   In addition, if these properties are inherent to all antibodies having the CDRs as in claim 14, then claims 93-94 do not further limit the subject matter of claim 14 as the properties would be a characteristic of all antibodies embraced by the claims.  In addition, claims 95-98 describe how the ADCC activity is determined and do not further describe or limit the antibody itself.  Should applicant dispute this, they are requested to point to where in the specification different antibodies within the scope of claim 14 are disclosed as being excluded (i.e. further limited) by the dependent claims.
Applicant is requested to point to page and line number in support of the claim limitations.  The claims are considered to constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32-35, 39, 41, 44, 65, 101-103, 107-109, and 114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 39 recite “has the features set forth in claim 14.”  It is unclear whether these features intend the binding activity and/or the required sequences and/or some other unspecified feature of the antibodies in claim 14.  The metes and bounds of claims 32 and 39 and their dependent claims cannot be determined.  In particular, the “at least 90% sequence identity” limitations in claim 44 does not make clear that the CDR sequences are retained and that the variability is in the framework regions.  If they are not retained, then the claim is improperly dependent as it would fail to include all of the limitations of the claim upon which it depends.  Clarification is requested.
Claims 100 and 106 are directed to a bivalent bispecific antibody.  Claim 101 recites a bispecific antibody of claim 100.  For proper antecedent basis, claim 101 should recite the “bivalent bispecific antibody of claim 100.”  Likewise, claims 102-103 should be directed to the bivalent bispecific antibody of claim 100 for consistency and clarity.  Similarly, claim 107 should refer to the bivalent bispecific antibody of claim 106  and claims 108-109 should refer to the bivalent bispecific antibody of claim 107 for consistency and clarity.
Claim 114 lacks antecedent basis in claim 111 for a “bispecific antibody.”  Claim 111 does not recite a bispecific antibody.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 93-98 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 93 depends upon the antibody of claim 14.  Claims 94-97 depend upon the claim 93.  Claim 98 depends upon claim 97.  If the properties of claims 93-94 are inherent to all antibodies having the CDRs as in claim 14, then claims 93-94 do not further limit the subject matter of claim 14 as the properties would be true for all antibodies embraced by the claims.  Claims 95-98 describe how the ADCC activity is determined.  These claims do not further describe or further limit the structure or function of the antibodies being claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa